Title: To Benjamin Franklin from Sausset & Masson, 31 October 1778
From: Sausset & Masson
To: Franklin, Benjamin


Monsieur,
A Beaune, le 31 8bre. 1778
L’opinion où nous sommes que vous pouvez faire usage des vins de Bourgogne, nous fait vous offrir nos soins pour vos commissions de cette espece: en les agréant, vous nous honorerez infiniment.
Nous pouvons vous annoncer, Monsieur, que généralement les vins sont, cette année, très-fermes, d’une riche couleur, du goût le plus agréable, francs et vineux, recueillis par le plus beau temps, et ayant eu, pendant toute l’année, une chaleur extrême qui n’a pas peu contribué à leur donner le moëlleux qu’on leur trouve, et qui caractérise toujours les bons vins. Nous ne regrettons dans la récolte, que sa modicité qui a influé, ainsi que la bonne qualité, sur la nature des prix que vous trouverez au Bordereau ci-contre qui contient également les prix des vins vieux.
Si aucuns d’eux vous conviennent, et que vous daigniez nous donner la préférence pour vos ordres, vous connoîtrez, Monsieur, que nous ne recherchons votre confiance, que pour vous être agréablement utiles, et par-là mériter de votre part les égards que l’on a ordinairement pour d’honnêtes Négociants. Nous sommes avec le plus profond respect, Monsieur, Vos très-humbles et très-obéissants serviteurs
Sausset ET Masson
 
Endorsed: Saussett & Masson Vins de Bourgogne
Notation: 31. Oct. 1778.
